DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 5/7/2021.

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Napoli on May 12, 2021.

3.	The application has been amended as follows:

	Claim 1 line 4:
Change “homopolymer of N-vinylpyrrolidone having a K value of 30.”

To -- homopolymer of N-vinylpyrrolidone having a K value of 30;--

Allowable Subject Matter
4. 	Claims 1, 9-17 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Holzner, et al. (EP 0 384 034 A2; English Machine Translation included herewith).

Summary of Claim 1:
An odorant and flavoring formulation for topical application comprising, as matrix former, 

a mixture of a water-insoluble polyvinyl acetate, having an average molecular weight Mw of 20,000 to 700,000 daltons and

a water-soluble homopolymer of N-vinylpyrrolidone having a K value of 30;

wherein a weight ratio of the polyvinyl acetate to the homopolymer of N-vinylpyrrolidone is about 4:1 to about 10:1.

 
Holzner et al. teach a composition for an active deodorant or antiperspirant (claim 1) wherein the composition comprises a film forming agent consisting essentially of polyvinylpyrrolidone (claim 2), and wherein the composition further comprises polyvinyl acetate (claim 3).
	Holzner et al. do not teach or fairly suggest the claimed odorant and flavoring formulation, wherein the formulation comprises, in particular, the claimed weight ratio of the polyvinyl acetate to the homopolymer of N-vinylpyrrolidone from about 4:1 to about 10:1. Holzner et al. teach the film forming agents are comprised mainly of N-vinylpyrrolidone (Abstract) and thereby teach away from the claimed ratio wherein the polyvinyl acetate:N-vinylpyrrolidone is from 4:1 to about 10:1.  Holzner et al. are further silent on the average molecular weight of the polyvinyl acetate and the K value of the polyvinylpyrrolidone.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763